As filed with the Securities and Exchange Commission on June, 7, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:March 31, 2012 Date of reporting period:March 31, 2012 Item 1. Reports to Stockholders. COLDSTREAM DIVIDEND GROWTH FUND Annual Report March 31, 2012 Dear Fellow Shareholders: March 31, 2012 marks the end of the Coldstream Dividend Growth Fund’s first full fiscal year. We are pleased with our performance over the year as the Fund provided investors with a return slightly in excess of the Fund’s benchmark. Performance for the periods ended March 31, 2012 are as follows: CMDGX Fund Russell 1000 Value® Index S&P 500® Index Fiscal Year (4/1/11-3/31/12) 4.96% 4.79% 8.54% Last Quarter (1/1/12-3/31/12) 7.58% 11.12% 12.59% Since Inception (9/30/10-3/31/12, average annual return)
